     Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

CONSTEANCE PERRY and                         §
WADE EATON                                   §
         Plaintiffs                          §
                                             §
v.                                           §    C. A. NO.    3:19-cv-222
                                             §
MUTUAL OF OMAHA                              §
INSURANCE COMPANY,                           §
          Defendant.                         §

                INDEX OF PLEADINGS, ANSWERS TO PLEADINGS,
              PROCESS, AND ORDERS FROM STATE COURT ACTION

       The following is an index of the pleadings, answers to pleadings, process, and orders

entered by the state court in as Cause No. 102229-CV; Consteance Perry v. Mutual of Omaha

Insurance Company; 239th District Court of Brazoria County, Texas:

EXHIBIT A            Original Answer

                     Unexecuted Service Request

                     Docket Sheet

                     Pleadings
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 2 of 21




                      EXHIBIT A
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 3 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 4 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 5 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 6 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 7 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 8 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 9 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 10 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 11 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 12 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 13 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 14 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 15 of 21
Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 16 of 21
                                                                                  Filed for Record
     Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page  17 of4:30
                                                                  6/27/2019 21PM
                                                                                  Rhonda Barchak,District Clerk
                                                                                  Brazoria County,Texas
                                                                                  102229-CV
                                                                                  Sunnye Wingo,Deputy

                                   CAUSENO.102229-CV

CONSTEANCEPERRY AND                             §           IN THEDISTRICT COURT
W ADEEATON,                                     §
         Plaintiffs                             §
                                                §
v.                                              §           239th JUDICIALDISTRICT
                                                §
MUTUALOF OMAHA                                  §
INSURANCECOMPANY                                §
         Defendant                              §           BRAZORIA COUNTY,TEXAS

        DEFENDANT SORIGINAL ANSW ER AND AFFIRMATIVE DEFENSES

TO THEHONORABLEJUDGEOF SAID COURT:

       Mutual ofOmaha                             Mutual ofOmaha

Original Answer and Affirmative Defenses to Plaintiffs Original Petition and respectfullyshows

the Court as follows:

                                 I.     GENERAL DENIAL

       Pursuant to Rule 92ofthe Texas Rules ofCivil Procedure,Defendant generallydenies

each and everyallegation in Plaintiffs Original Petition.

                   II.    DEFENSESAND AFFIRMATIVE DEFENSES

       Subject to the foregoing,Mutual ofOmaha pleads,in addition thereto,the following

affirmative defenses:

       1.     Plaintiffs have failed to state a claim for which reliefis available under law.

       2.     Plaintiffs claims are barred for failure to complywith the terms and conditions of

the subject insurance policyand plan documents.

       3.     Plaintiffs claims are barred,in whole or in part,on the grounds that Mutual of

Omaha has discharged its obligations to Plaintiffs.

       4.     Plaintiffs claims are barred byvirtue ofthe applicable statutes oflimitations.



2754502v.
        1
    Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 18 of 21



        5.     Plaintiffs claims are barred by virtue of the contractual limitations period

contained within the Policy.

        6.     Plaintiffs claims are barred bythe doctrine oflaches.

        7.     Plaintiffs claims are barred bythe doctrine ofestoppel.

        8.     Anydecision made byDefendant regarding Plaintiffs claim for benefits,ifany,

was not an abuse ofdiscretion.

        9.     Anydecision made byDefendant regarding Plaintiffs claim for benefits,ifany,

was not arbitraryand capricious.

        10.                          interpretation of the terms of the plan documents was

reasonable and its claim determination was supported bysubstantial evidence.

        11.    Anybenefit determination made byDefendant with respect to Plaintiffs claim for

benefits,ifany,was proper and correct under the terms ofthe Policy.

        12.    Plaintiffs claim was properlydenied as decedent           does not meet the policy

definition ofinjury.

        13.    Defendant asserts that Plaintiffs have failed to mitigate their damages,ifany.

        14.

independent ofsickness and all other causes.

        15.                                                      e

Difuoroethane Toxicityand excluded from benefits under exclusions (h)and (i).

        16.    Alternatively,           damages,ifany,were caused,in whole or in part,by

their own acts or omissions.

        17.    Alternatively,Plaintiffs damages,ifany,were caused in whole or part byprior or

subsequent acts not attributable to Defendant.


                                                 -2-
2754502v.
        1
    Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 19 of 21



       18.    Additionally,and in the alternative,Defendants assert that Plaintiffs damages,if

any,were solelycaused bythe acts or omissions ofthird parties over whom the Defendant had

no control or right ofcontrol,and for whom Defendant is not responsible at law.To the extent

that Plaintiffs suffered anyinjuries or damages as a result ofsuch parties,such conduct was the

intervening and superseding cause ofanysuch damages,which conduct breaks the causal chain

between Defendant and the event sued upon.Defendant asks the juryto determine the percentage

ofresponsibilityofeach person or entity,whether or not joined in this lawsuit,for the injuries

and damages about which Plaintiffs complain.

       19.    Additionally,Defendant asserts that Plaintiffs action is frivolous,unreasonable

and without foundation and,as such,Defendant is entitled to recover its attorne

       20.    In the unlikelyevent the Court determines that Mutual ofOmaha materiallyerred



applicable law,which is denied,then the Court should remand the claim to Mutual ofOmaha for

further administrative processing in accordance with such determination before reaching any



       21.    In the unlikelyevent the Court determines that Mutual ofOmaha materiallyerred



policyor applicable law,which is denied,then the Court should remand the claim to Mutual of

Omaha for further administrative processing in accordance with such determination before



       22.    Additionallyand alternatively,anyaward ofdamages to Plaintifffor punitive or

other exemplary damages is subject to statutory caps under the Texas Civil Practice and

Remedies Code.See,e.g.,Tex.Civ.Prac.Rem.Code §41.
                                                008.


                                               -3-
2754502v.
        1
    Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 20 of 21



       23.    Defendant reserves the right to amend its Answer and Affirmative Defenses as

maybe applicable during the course ofthis litigation.

       24.    Defendant requests that Plaintiffs take nothing bytheir claims and that Defendant

                                                        relief,at law or in equity,to which it is

justlyentitled.



                                   III.   CONCLUSION

       W HEREFORE,PREMISES CONSIDERED,Defendant Mutual ofOmaha Insurance

Companyrespectfullyprays that Plaintiffs take nothing bytheir claims or anysubsequentlyfiled

                                                            nd for such other and further relief,

both general or special,at law or in equity,to which Defendant mayshow itselfjustlyentitled.



                                    Respectfullysubmitted,

                                    W ILSON,ELSER,MOSKOW ITZ,
                                         EDELMAN & DICKER,LLP

                                    By:    /s/ Linda P. Wills
                                           Linda P.W ills
                                           State Bar No.21661400
                                           Nathan Prihoda
                                           State Bar No.24068070
                                           909Fannin St.  ,Suite 3300
                                           Houston,Texas 77010
                                           Telephone:(713)353-2000
                                           Facsimile: (713)785-7780

                                    ATTORNEYSFOR DEFENDANT
                                    MUTUAL OF OMAHA INSURANCE COMPANY




                                             -4-
2754502v.
        1
    Case 3:19-cv-00222 Document 1-2 Filed on 07/03/19 in TXSD Page 21 of 21



                              CERTIFICATE OFSERVICE

        Iherebycertifythat a true and correct copyofthe foregoing instrument was delivered to
all parties and counsel ofrecord in accordance with the Texas Rules ofCivil Procedure on this
the 27th dayofJune,2019.


Mark S.Humphreys
Mark S.Humphreys,P.   C.
702Dalworth Street
Grand Prairie,Texas 75050



                                          /s/ Linda P. Wills
                                          Li ndaP.W i  ll
                                                        s




                                             -5-
2754502v.
        1
